Citation Nr: 0433172	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  02-12 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of a back injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1973 to 
August 1976.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2002, a statement of the 
case was issued in August 2002, and a substantive appeal was 
received in August 2002.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The issue of entitlement to service connection for the 
residuals to a back injury is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in January 2000, the RO reopened the 
veteran's claim of entitlement to service connection for 
residuals to a back injury, but denied the claim on the 
merits; the veteran did not file a notice of disagreement to 
initiate an appeal from that determination.  

2.  Certain evidence received since the January 2000 rating 
decision is so significant that it must be considered to 
fairly decide the veteran's claim of service connection for 
residuals to a back injury.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision which denied service 
connection for residuals of a back injury is the most recent 
final denial of the benefit sought as to this issue.  38 
U.S.C.A. § 7105(c) (West 2002). 

2.  Evidence received since the January 2000 rating decision 
is new and material, and the veteran's claim of service 
connection for residuals to a back injury has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that the veteran has 
advanced claims of entitlement to service connection for 
residuals of a back injury at various times over the years.  
It appears that his first claim was denied 1977.  Various RO 
denials have become final, and there are also Board denials.  

Entitlement to service connection for residuals of a back 
injury was again denied by rating decision in January 2000.  
The veteran was furnished notice of this denial by letter in 
February 2000.  Although the record does show subsequent 
communications from the veteran after he received this 
notice, it does not appear that any communications 
constituted a timely notice of disagreement.  Rather, the 
veteran's communications merely identified additional 
evidence or asked that the claim be reviewed again.  Although 
it is clear the veteran did not agree with the January 2000 
denial, none of his several communications expressed an 
intent to initiate an appeal as required by regulation.  See 
38 C.F.R. § 20.201.  Since there was no notice of 
disagreement, the January 2000 decision therefore became 
final.  38 U.S.C.A. § 7105(c).  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  

The May 2001 rating decision contains language which suggests 
that the RO did find new and material evidence to reopen the 
claim.  However, the RO proceeded to deny the claim on the 
merits.  The veteran did file a notice of disagreement from 
the May 2001 determination, and the present appeal ensued.  
At any rate, regardless of the RO's determination under the 
new and material evidence analysis, the Board is not bound by 
that determination and must first consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

For purposes of this case, new and material evidence is 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) 
have been amended for claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
However, the veteran's request to reopen in the present case 
was received prior to August 29, 2001, so the amended version 
of 38 C.F.R. § 3.156(a) does not apply. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  However, the "benefit of 
the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet. App. 
462 (1994).

Although not entirely clear, it appears that the January 2000 
rating decision denied service connection for residuals to a 
back injury (at least in part) on the basis that there was no 
evidence of a current chronic back disability.  Subsequent to 
the January 2000 rating decision, the results of a December 
1999 MRI, a January 2000 progress note, and a December 2002 
VA examination were obtained.  The December 1999 MRI showed 
loss of disc height in the lumbar area and mild degenerative 
changes at L5-S1.  The January 2000 progress note reflected 
mild DJD changes.  The December 2002 VA examination also 
noted mild degenerative changes at L5/S1.  These findings 
reflect degenerative joint disease of the lumbar spine which 
is a current chronic disability.  Since the new evidence 
reflects a current chronic disability, it is not cumulative 
and is so significant that it must be considered to fairly 
decide the merits of the claim.  The Board therefore agrees 
with the May 2001 RO determination to the extent that the RO 
found that the veteran's claim for residuals of a back injury 
has been reopened. 

For reasons hereinafter explained in the remand section of 
this decision, the Board believes that it may not properly 
proceed to a merits analysis of the claim at this time.  
Further, in view of the fact that the case must be returned 
to the RO, the Board need not consider whether the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations have been met at this time since any 
VCAA deficiencies will be remedied as a result of actions 
directed by the Board in the remand portion of this decision.  
See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).


ORDER

The veteran's claim of service connection for residuals of a 
back injury has been reopened.  To this extent, the appeal is 
granted.


REMAND

The veteran underwent VA examination in December 2002.  The 
examiner offered an opinion that the veteran's current low 
back symptoms were less likely as not related to the 
inservice back injury.  The examiner appears to have based 
this opinion on a finding that the veteran did not received a 
"great deal of treatment" and that there were minimal x-ray 
findings.  The veteran's representative argues that the 
examination was inadequate because the claims file was not 
reviewed by the examiner in connection with the examination.  
The representative maintains that the lack of claims file 
review led to an incorrect view of the continuing nature of 
the low back symptoms over the years. 

Documentation in the claims file shows that the RO directed 
that the claims file be sent to the examiner for review.  
Although the December 2002 examination report did not include 
an express acknowledgment by the examiner that the claims 
file had been reviewed, the Board would normally assume under 
the principle of administrative regularity that the examiner 
had in fact reviewed the file.  However, the Board notes that 
the claims file shows that the veteran filed his initial low 
back claim in 1977, that there is medical evidence of low 
back complaints over the years, and that the veteran has 
continued to advance his claim on several occasions over the 
years.  Against this background, the December 2002 examiner's 
opinion does not appear to be supported by a detailed 
rationale.  Under the particular circumstances of this case, 
the Board agrees with the veteran's representative that 
additional development is necessary to ensure an adequate 
record to allow for informed appellate review.   

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA spine examination.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
clinical and special test findings should 
be clearly reported along with all 
pertinent diagnoses.  After examining the 
veteran and reviewing the claims file (to 
include service medical records and all 
evidence of low back complaints and 
findings since discharge from service), 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran suffers 
from a current chronic low back 
disability which is causally related to 
the low back complaints noted during 
service.  A detailed rationale should be 
offered for all opinions expressed. 

2.  After completion of the above, the RO 
should review the expanded record under a 
merits analysis and determine if service 
connection for low back disability is 
warranted.  If the benefit remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



